Citation Nr: 0215391	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for rotoscoliosis of the 
thoracic spine with convexity to the right, claimed as 
secondary to service-connected conditions.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active duty service from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In June 2000, the RO denied claims for service 
connection for rotoscoliosis of the thoracic spine with 
convexity to the right, degenerative arthritis, right 
shoulder, and condition of the left shoulder blade-with all 
conditions claimed as secondary to the service-connected 
disability of the left humerus.  The veteran appealed the 
denials of service connection for rotoscoliosis of the 
thoracic spine with convexity to the right, and a condition 
of the left shoulder blade.  In March 2001, the RO granted 
the claim for service connection for a condition of the left 
shoulder blade (specifically, impairment of the left 
scapula).

In August 2001, the Board denied service connection for 
rotoscoliosis of the thoracic spine with convexity to the 
right, claimed as secondary to service-connected conditions.  
In July 2002, the United States Court of Appeals for Veterans 
Claims vacated and remanded that part of the Board's decision 
that denied service connection for rotoscoliosis of the 
thoracic spine with convexity to the right, claimed as 
secondary to service-connected conditions.  This case is now 
once again before the Board.  


FINDING OF FACT

There is no medical nexus evidence of record indicating the 
rotoscoliosis of the veteran's thoracic spine with convexity 
to the right is etiologically related to his service in the 
military, or to one or more of his service-connected 
disabilities.



CONCLUSION OF LAW

Rotoscoliosis of the thoracic spine with convexity to the 
right was not incurred in or aggravated by the veteran's 
active military service, nor is it the result of a service- 
connected condition.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
of information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000). See also VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decisions on appeal, the Board 
finds that VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant was 
notified in the RO's June 2000 decision that the evidence did 
not show that the criteria had been met for service 
connection for rotoscoliosis of the thoracic spine with 
convexity to the right.  The rating decision, as well as the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOC), informed the veteran of the relevant 
criteria.  In addition, the VA sent the veteran a letter 
detailing the types of evidence needed to substantiate his 
claim for service connection in May 2000.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision, SOC, SSOC, and the 
May 2000 letter informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The appellant has not 
referenced any obtainable evidence not already of record, 
that might aid his claims or that might be pertinent to the 
bases of the denial of these claims (and the Board will 
render a favorable determination in his increased rating 
claim).  The RO also requested and obtained VA medical 
records, and has obtained the veteran's service medical 
records from the National Personnel Records Center.  Non-VA 
medical records also have been associated with the claims 
file.  No additional examinations are required.  The VA 
afforded the veteran a hearing in September 2000.  

He and his representative have not argued that any further 
development is warranted.  Instead, in response to a 
September 2002 letter from the Board affording the veteran to 
submit additional argument and/or evidence, the veteran, 
through counsel, also in September 2002, indicated that he 
did not wish to submit additional evidence or argument and 
requested that the Board adjudicate the claim at its earliest 
convenience.  

In the circumstances of this case, a remand would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The veteran asserts that he has rotoscoliosis of the thoracic 
spine with convexity to the right secondary to service-
connected disabilities.  Specifically, in April 2000, the 
veteran filed a claim for service connection for 
rotoscoliosis of the thoracic spine with convexity to the 
right, secondary to a service-connected condition.  In this 
regard, the veteran has been granted service connection for 
postoperative cystic changes with impairment of the left 
humerus, traumatic arthritis, evaluated as 50 percent 
disabling, impairment of the left scapula, strain, evaluated 
as 10 percent disabling, tender scar of the left ilium, 
hematoma, evaluated as 10 percent disabling, and tender scar 
of the left shoulder, evaluated as 0 percent disabling 
(noncompensable).  A review of an October 2000 VA examination 
report shows that he asserted that at the time of his 
operations for his service-connected left shoulder condition 
(in about 1957), there was "a transfer of muscle" near his 
left humerus which caused "pulling" in his neck, left 
shoulder area, and back near the shoulder blades.  He 
appeared to assert that this pulling is the cause of his 
rotoscoliosis of his thoracic spine.  The RO denied his claim 
in June 2000, and this appeal ensued.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d) (2001).  In such instances, a grant of 
service connection is warranted when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Service connection also may be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  This includes 
situations when a service-connected disability has aggravated 
another condition that is not service connected.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Claims for secondary service connection 
also require medical nexus evidence indicating the condition 
alleged either was caused or aggravated by a service-
connected disability.  See Velez v. West, 11 Vet. App. 148, 
158 (1998).

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving the thoracic spine.  The 
first evidence of thoracic spine pathology is found in a VA 
X-ray report, dated in November 1999, which shows findings of 
thoracic spondylosis and osteoporosis of the bony structures.  
The first evidence of rotoscoliosis of the thoracic spine is 
found in a VA CT (computerized tomography) report of the left 
shoulder, dated in February 2000, which shows an incidental 
finding of rotoscoliosis of the thoracic spine with a 
convexity to the right.  A VA joints examination, dated in 
October 2000, shows that on examination, no scoliosis was 
visible.  There was no diagnosis.  However, X-rays of the 
thoracic spine revealed minor spondylosis of the thoracic 
vertebral bodies and slight narrowing of the mid-thoracic 
disc spaces.  The impression was mild degenerative bone and 
disc disease of the thoracic spine.

Although the veteran is arguing for service connection on a 
"secondary" basis, the Board will first determine whether 
service connection is warranted on a direct basis.  In this 
case, the first evidence of rotoscoliosis of the thoracic 
spine is found in the February 2000 VA CT scan report, and 
therefore comes about 42 years after separation from service.  
In addition to the lack of findings in the service medical 
records, this period without treatment weighs against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent medical 
opinion indicating the veteran has rotoscoliosis of the 
thoracic spine that is related to his service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . ."). Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Board 
therefore finds that the preponderance of the evidence is 
against the claim for rotoscoliosis of the thoracic spine on 
a direct incurrence basis.  See 38 C.F.R. § 3.303.

The veteran's primary argument, though, is that he has 
rotoscoliosis of the thoracic spine secondary to his service- 
connected conditions.  However, there is no competent medical 
evidence linking his rotoscoliosis of the thoracic spine to 
any service-connected condition.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for rotoscoliosis of the thoracic spine on 
a secondary basis, too.  See 38 C.F.R. § 3.310. 

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that his 
rotoscoliosis of the thoracic spine should be service 
connected.  His statements are not competent evidence of a 
nexus between a rotoscoliosis of the thoracic spine and his 
service, or a service-connected condition.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
rotoscoliosis of the thoracic spine with convexity to the 
right must be denied.

The Board notes that a February 2001 memorandum authored by 
the VA examiner who in October 2000 examined the veteran sets 
forth the following diagnoses:  (1) by x-ray only, 
degenerative bone and disc disease cervical and thoracic 
spine; (2) rotoscoliosis of the thoracic spine not found on 
this examination.  That memorandum includes also sets forth 
an opinion that "[t]here is least as likely as no 
relationship between left shoulder and spine conditions."  

The statement in the October 2000 memorandum does not 
constitute an opinion that rotoscoliosis may be related to 
service.  First, the examiner determined that rotoscoliosis 
was not present.  Therefore, any opinion concerning the 
etiology of a "spine condition[]" could not have 
constituted an opinion concerning the etiology of 
rotoscoliosis.  Second, although awkwardly framed, the 
statement in the memorandum appears to constitute an opinion 
that an etiological relationship between a left shoulder and 
a "spine condition[]" does not exist.  Alternatively, the 
statement appears to be an opinion such a relationship has 
not been established.  In neither case does the statement 
contain or suggest an opinion that an etiological 
relationship may exist between a spine disorder and left 
shoulder disorder.  Although the statement may lack clarity, 
the VA was and is under no obligation to obtain an opinion 
concerning the etiology of rotoscoliosis in this case because 
there is no competent medical evidence that rotoscoliosis may 
be related to service.

The Board notes that in a letter, received in May 2000, the 
veteran asserted that VA physicians at the VA Medical Center 
(VAMC) in Shreveport had related his spine disorders to his 
service-connected left shoulder condition.  Although the 
claims file includes records from the Shreveport VAMC, no 
such opinions are of record.  The Board notes that VA has a 
duty to advise the veteran that should he obtain medical 
evidence in support of this argument, it may be sufficient to 
reopen his claim.  See McKnight v. Gober, 131 F. 3d 1483 
(Fed. Cir. 1997).  In its August 2001 decision, the Board 
advised the veteran to obtain any such evidence.  The veteran 
has not since produced evidence linking rotoscoliosis of the 
thoracic spine to service or indicated to the Board where it 
might obtain such evidence.  Instead, as noted above, the 
veteran, in September 2002, declined an invitation to submit 
additional evidence in support of this claim for service 
connection for rotoscoliosis.

The veteran has submitted a July 2002 letter from a private 
physician wherein the physician indicated that "in all 
medical probability the long-term shoulder stiffness and 
dysfunction has affected the cervical spine so that the two 
conditions are related, and I do believe a substantial 
portion of his cervical problems stemmed from the left 
shoulder lesion."  This letter, which portends to address 
the etiology of a cervical spine disorder, does not offer any 
opinion concerning the etiology of a thoracic spine disorder, 
let alone rotoscoliosis of the thoracic spine, and does not 
reflect an opinion linking rotoscoliosis of the thoracic 
spine to a left shoulder disorder or otherwise linking 
rotoscoliosis to service.  No further development is 
required. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

